Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it merely consists of a single run-on sentence without regard to form.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “engraved” in claim 10 is used by the claim to mean “formed in an indented manner,” while the accepted meaning is “cut or carved (as for text of figures) into the surface of a hard object.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Less (US 6,862,420).
Regarding claim 15, Less (US 6,862,420) teaches a toner refill kit (fig.2) connectable to a toner refilling portion of a development cartridge (fig.1, #25 of #23) mounted to a main body of a printer (col.4, ln.47-50), through a communicating portion provided on a surface of the main body (some sort of access must be present for col.4, ln.47-50), the toner refill kit comprising: a body including an internal space to contain toner (fig.2, #103), and a toner outlet through which toner contained in the internal space is dischargeable (fig.2, #104); a plunger inserted into the internal space to be movable in a longitudinal direction of the body (fig.2, #106); and a discharge shutter to open and close the toner outlet (fig.2, #124).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga et al. (JP Pub.2003-084549).
Regarding claim 15, Morinaga et al. (JP Pub.2003-084549) teaches a toner refill kit (fig.1&2) connectable to a toner refilling portion of a development cartridge mounted to a main body of a printer (fig.10), through a communicating portion provided on a surface of the main body (fig.10, to which #2 is attached), the toner refill kit comprising: .

Claims 1-2, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroe (JP Pub.08-137229).
Regarding claim 1, Hiroe (JP Pub.08-137229) teaches a printer (fig.2) comprising: a main body (fig.2, unlabeled housing that encloses #1-3 and #12); a development cartridge attachable to and detachable from the main body (fig.2&3, #2), the development cartridge comprising: a developing portion in which a photoconductive drum and a developing roller are provided (fig.3, #21 & #42), a waste toner container to receive waste toner removed from the photoconductive drum (fig.3, #25), a toner container connected to the developing portion and to receive toner (fig.3, #5), and a toner refilling portion connected to the toner container to refill toner through the toner refilling portion into the toner container (fig.3, #52); and a communicating portion provided in the main body to communicate with the toner refilling portion to provide an access to the toner refilling portion from outside of the main body when the development cartridge is attached to the main body (see fig.3, though not described, some manner of communicating portion must be provided to allow #7 to be mounted and attached to #52 while #2 remains in the apparatus as depicted).

Regarding claim 10, Hiroe (JP Pub.08-137229) teaches a printer wherein an optical scanner to scan exposure light to the photoconductive drum is provided in the main body (fig.3, #23), and a concave portion engraved to receive the optical scanner is formed in the development cartridge (fig.3, #23 is in a concave area between #42 and #22).
Regarding claim 13, Hiroe (JP Pub.08-137229) teaches a printer (fig.2) comprising: a main body (fig.2, unlabeled housing that encloses #1-3 and #12); a development cartridge attachable to and detachable from the main body (fig.2&3, #2), the development cartridge comprising: a photoconductive drum (fig.3, #21), and a developing roller to supply toner to an electrostatic latent image formed on the photoconductive drum (fig.3, #42), to develop the electrostatic latent image; a toner refilling portion provided in the development cartridge (fig.3, #52); and a communicating portion provided on a surface of the main body to be aligned with the toner refilling portion to communicate with the toner refilling portion to provide an access to the toner refilling portion from outside of the main body when the development cartridge is attached to the main body (see fig.3, though not described, some manner of 
Regarding claim 14, Hiroe (JP Pub.08-137229) teaches a printer further comprising a toner refill kit to contain toner (fig.1&3, #7), the toner refill kit partially insertable into the communicating portion to be connected to the toner refilling portion (fig.1&3, #73 insertable into #52), the toner refill kit comprising: a body comprising an internal space to contain toner (fig.1&3, #71), and a toner outlet through which toner contained in the internal space is dischargeable (fig.1&3, #73); a plunger inserted into the internal space to be movable in a longitudinal direction of the body (fig.1, #72b); and a discharge shutter to open and close the toner outlet (fig.1, #72a).

Claims 1-6, 8-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katakabe (US 5,526,099).
Regarding claim 1, Katakabe (US 5,526,099) teaches a printer (fig.1) comprising: a main body (fig.1, #100); a development cartridge attachable to and detachable from the main body (fig.1, components within box outline #21), the development cartridge comprising: a developing portion in which a photoconductive drum (fig.1, #1) and a developing roller (fig.1, #25) are provided, a waste toner container to receive waste toner removed from the photoconductive drum (fig.1, #34), a toner container connected to the developing portion and to receive toner (fig.1&2, #21), and a toner refilling portion connected to the toner container to refill toner through the toner refilling portion into the toner container (fig.3, #213); and a communicating portion provided in the main body to 
Regarding claim 2, Katakabe (US 5,526,099) teaches a printer wherein the communicating portion is located on a surface of the main body and is aligned with the toner refilling portion to communicate with the toner refilling portion to provide an access to the toner refilling portion (see fig.2&3).
Regarding claim 3, Katakabe (US 5,526,099) teaches a printer wherein the developing portion, the waste toner container, and the toner container are stacked (fig.1 & fig.6, #3 stacked above #2/#22 and #21 stacked on #22).
Regarding claim 4, Katakabe (US 5,526,099) teaches a printer wherein a light path along which exposure light to expose the photoconductive drum passes is formed between the developing portion and the waste toner container (see fig.1, location of light from #400 to #1).
Regarding claim 5, Katakabe (US 5,526,099) teaches a printer wherein the development cartridge comprises a toner supply portion to connect the toner container to the developing portion (fig.5, #212a & 22a), and the toner supply portion is located outside an effective width of the exposure light when the exposure light is in a main scanning direction (fig.2, see width location of #400; fig.5, at least #212a is outside).
Regarding claim 6, Katakabe (US 5,526,099) teaches a printer wherein the toner supply portion is located inside a length of the photoconductive drum (fig.5, some portion of #22a located inside width of #1).

Regarding claim 9, Katakabe (US 5,526,099) teaches a printer wherein the toner container comprises a toner supply member to supply toner to the developing portion through the toner supply portion (fig.5, #22a).
Regarding claim 13, Katakabe (US 5,526,099) teaches a printer (fig.1) comprising: a main body (fig.1, #100); a development cartridge attachable to and detachable from the main body (fig.1, components within box outline #21), the development cartridge comprising: a photoconductive drum (fig.1, #1), and a developing roller to supply toner to an electrostatic latent image formed on the photoconductive drum (fig.1, #25), to develop the electrostatic latent image; a toner refilling portion provided in the development cartridge (fig.1, #21); and a communicating portion provided on a surface of the main body to be aligned with the toner refilling portion to communicate with the toner refilling portion to provide an access to the toner refilling portion from outside of the main body when the development cartridge is attached to the main body (fig.1&2, #214).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroe (JP Pub.08-137229) in view of Ishida et al. (US 5,923,922).
Regarding claim 12, Hiroe (JP Pub.08-137229) teaches a printer wherein the developing portion comprises: a developing room in which the developing roller and the photoconductive drum are provided (fig.3, portion housing #42 & #21); a main hopper located between the toner container and the developing room (fig.3, #portion containing #41); a conveying member to convey toner from the main hopper to the developing room (fig.3, #41); and that the toner refill cartridge is attached when the toner container is depleted (para.0016).
However, Hiroe (JP Pub.08-137229) fails to teach how this depletion is detected.
Regarding claim 12, Ishida et al. (US 5,923,922) teach a printer comprising a developing portion (fig.1, #22 & #24), the developing portion comprises: a developing room in which the developing roller and the photoconductive drum are provided (fig.1, portion near #16a); a main hopper located between the toner container and the developing room (fig.1, portion containing #24a, b, & c between #22 and area around #16a); a conveying member to convey toner from the main hopper to the developing 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the toner refill process of Hiroe (JP Pub.08-137229) by using the main hopper sensor and toner container sensor system as in Ishida et al. (US 5,923,922) because it is a known way to detect the toner container and hopper empty status and enables the apparatus to notify the user that the toner container needs refilled (col.16, ln.42-59).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “toner supply portion passes through the waste toner container” in combination with the remaining claim elements as set forth in claim 7.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nomura et al. (US 4,470,689) teaches the desirability of configuring parts of the image forming portions into a replaceable process cartridge and that a number of combinations of parts can constitute a cartridge.
Horiuchi (JP Pub.05-257382) teach a printer where a toner refill kit can be attached to a top surface of the apparatus main body to communicate with and empty into an intermediate hopper and then into the developing device.

Contact Information		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
6/29/2021